DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s paper filed on 12/28/2021 have been received and entered. Claims 1-9 and 11-19 have been amended. Claims 1-20 are pending in the application.
Applicant’s remark has been considered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art of record because the amendment submitted by the applicant include limitations that clarified for the clamed invention. In combination OF limitations of the claimed invention, none of the prior art of record whether taken singularly or in combination to teach the corresponding of interrelationship performance operation of dividing the first LiDAR dataset and the second LIDAR dataset into a plurality of first LiDAR subsets and a plurality of second LiDAR subsets, respectively;  matching first LiDAR subset with a second LiDAR subset; detecting a plurality of first objects in the first LiDAR subset and a plurality of second objects in the subset second LiDAR subset; determining an average offset between locations of the plurality of the first objects locations of the plurality of second objects; creating a link between a first object from the plurality of first objects and at least one second object from the plurality of second objects, the at least one second object lying within a predetermined threshold distance from the first object in a direction of the average offset; and evaluating a validity of the link, based upon whether or not the link satisfies a growth criterion, wherein the first object is associated with at most one valid link. The prior art, Mahajan (US 20200333439) discloses a vehicle includes at least two LiDAR systems can process data from the two LiDAR systems such that data from only one of the two LiDAR systems during a given time period is processed .The data processing system .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mahajan (US 20200333439) discloses multiple LiDAR processing method and systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRYAN BUI/               Primary Examiner, Art Unit 2865